DETAILED ACTION
This is a response to Applicant reply filed on 04/06/2022, in which claims 1-20 are presented for examination.  Claims 1, 11, and 20 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the closest prior art, Townsend (US 20190305932 A1), Smith (US 20150379510 A1), and Ortiz (US 20190073666 A1) do not disclose the combined features for “mapping, by the one or more processors, the client to a pre-defined security profile, wherein the pre-defined security profile comprises a protocol for encrypting contents of the smart contract based on a security level associated with the pre-defined security profile; selecting, by the one or more processors, based on the security level, encryption keys from a repository; selecting, by the one or more processors, based on the security level, security codes; and executing, by the one or more processors, an encryption script, to automatically encrypt the contents of the smart contract, wherein the encryption script utilizes the encryption keys and the security codes to encrypt the contents of the smart contract, wherein the executing comprises embedding SafeMath library codes in the smart contract” in the independent claims as discussed in the previous office action, rendering claims 1, 11, and 20 patentable and non-obvious over the prior art of record. Dependent claims 2-10 and 12-19 are allowed by virtue of their dependencies on claim 1 and 11, respectively, as they further limit the scope of the claimed invention. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        05/19/2022